DETAILED ACTION
This Office Action is in response to the applicant's amendment entered with the RCE filed December 22nd, 2021. In virtue of this communication, claims 1-14 and 16-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 13, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burchard (DE 102014006037 A1; see machine translation included with this office action).

With respect to claim 1, Burchard teaches a method of manufacturing a sensor device in at least Figs. 7 and 11-21, the method comprising: 
providing a package 100 having a first die-receiving subframe defining a first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) separated by a partition wall 11 from a second die-receiving subframe defining a second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 18-21 and paragraphs 53, 58, 113, 116, 117); 
disposing an elongate sensor element 3 within the package 100, the elongate sensor element 3 having a sensing region 7 at a first end (right side of 3 in Fig. 21) thereof and a second end (left side of 3 in Fig. 21) distal from the first end (right side of 3 in Fig. 21), and the elongate sensor element 3 extending from within the first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) so that the second end (left side of 3 in Fig. 21) of the elongate sensor element 3 extends into the partition wall 11, the elongate sensor element 3 residing substantially in the first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) (see Figs. 15-21 and paragraphs 55, 56, 58, 76, 112, 113, 116, 117; note majority of 3 resides within the wider part of the sensor housing 100 at 2 at the right in Fig. 21); and 
dispensing an encapsulant material 12 into the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) after disposing the elongate sensor element 3 within the package 100 (see Figs. 17-21 and paragraphs 70, 112-114, 117).

With respect to claim 2, Burchard teaches the method according to Claim 1, further comprising: disposing the elongate sensor element 3 so as to bridge the first (wider part of sensor housing 100 at 2 at right in Fig. 21) and second (narrower part of sensor housing 100 at 2 at left in Fig. 21) volumes, thereby extending through the partition wall 11 so as to reside partially in the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 18-21 and paragraphs 55, 56, 58, 112, 113, 116, 117).

With respect to claim 3, Burchard teaches the method according to Claim 1, further comprising: providing an electrical contact (note where bond wires 46-49 connect to 3) at the second end (left side of 3 in Fig. 21) of the elongate sensor element 3 (see Figs. 1, 16-21, and paragraphs 63, 64, 74, 112).

With respect to claim 4, Burchard teaches the method according to Claim 3, wherein the second end (left side of 3 in Fig. 21) of the elongate sensor element 3 extends sufficiently into the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) so that at least part of the electrical contact (note where bond wires 46-49 connect to 3) is accessible for connection within the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 16-21 and paragraphs 63, 64, 74, 112, 113).

With respect to claim 5, Burchard teaches the method according to Claim 1, further comprising: disposing a circuit 21 in the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 17-21 and paragraphs 55, 57, 109, 110, 112, 113).

With respect to claim 6, Burchard teaches the method according to Claim 5, further comprising: fixedly siting the circuit 21 in the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) by adhesion (see Figs. 13-21 and paragraphs 57, 73, 109, 113).

With respect to claim 7, Burchard teaches the method according to Claim 5, further comprising: electrically coupling the circuit 21 to the elongate sensor element 3 (see Figs. 1, 16-21 and paragraphs 63, 64, 74, 112).

With respect to claim 8, Burchard teaches the method according to Claim 5, further comprising: providing wire bonding between the circuit 21 and the elongate sensor element 3 (see Figs. 1, 16-21 and paragraphs 63, 64, 74, 112; note bond wires 46-49).

With respect to claim 10, Burchard teaches the method according to Claim 1, further comprising: electrically connecting the elongate sensor element 3 within the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 1, 16-21 and paragraphs 63, 64, 74, 112, 113).

With respect to claim 11, Burchard teaches the method according to Claim 1, wherein the second end (left side of 3 in Fig. 21) of the elongate sensor element 3 protrudes into the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21); and the method further comprises: enveloping the second end (left side of 3 in Fig. 21) of the elongate sensor element 3 with the encapsulant material 12 (see Figs. 17-21 and paragraphs 70, 112-114, 117).

With respect to claim 13, Burchard teaches the method according to Claim 1, further comprising: providing the elongate sensor element 3 so as to comprise a membrane 7 located in the first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) (see Figs. 15-21 and paragraphs 60, 76, 77, 81, 110, 112, 113).

With respect to claim 14, Burchard teaches the method according to Claim 1, further comprising: providing the first (wider part of sensor housing 100 at 2 at right in Fig. 21) and second (narrower part of sensor housing 100 at 2 at left in Fig. 21) volumes as first (2 at right in Fig. 21) and second cavities (2 at left in Fig. 21), respectively (see Figs. 18-21 and paragraphs 55, 56, 58, 112, 113, 116, 117; note 11 separates cavity 2 into two separate cavities).

With respect to claim 16, Burchard teaches the method according to Claim 14, further comprising: providing the first and second cavities in stepped relation with respect to each other (see Figs. 18-21 and paragraphs 55, 56, 58, 112, 113, 116, 117; note step in wall of 100 at 11 in Figs. 18-21).

With respect to claim 17, Burchard teaches the method according to Claim 14, further comprising: forming the first and second cavities so that the first cavity is deeper than the second cavity (see Figs. 18-21 and paragraphs 55, 56, 58, 112, 113, 116, 117; note step in wall of 100 at 11 in Figs. 18-21 which makes the first cavity (2 at right in Fig. 21) deeper than the second cavity (2 at left in Fig. 21)).

With respect to claim 18, Burchard teaches the method according to Claim 1, wherein the elongate sensor element 3 comprises an upper surface and a lower surface; and the method further comprises: providing the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) as a cavity (2 at left in Fig. 21); and configuring the first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) so that the upper and lower surfaces of the elongate sensor element 3 are exposed to ambient (see Figs. 1, 2, 10, 18-21 and paragraphs 31, 54-56, 58, 60, 112, 113, 116, 117; note right side of sensor housing 100 is opened to the medium to be measured).

With respect to claim 19, Burchard teaches the method according to Claim 1, further comprising: forming the elongate sensor element 3 as a pressure sensor (see Fig. 21 and paragraphs 55, 59, 112).

With respect to claim 20, Burchard teaches a sensor device in at least Figs. 7 and 11-21 comprising: 
a package 100 having a first die-receiving subframe defining a first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) separated by a partition wall 11 from a second die-receiving subframe defining a second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 18-21 and paragraphs 53, 58, 113, 116, 117); and 
an elongate sensor element 3 having a sensing region 7 at a first end (right side of 3 in Fig. 21) thereof and a second end (left side of 3 in Fig. 21) distal from the first end (right side of 3 in Fig. 21), wherein the elongate sensor element 3 is disposed within the package 100 and the second end (left side of 3 in Fig. 21) of the elongate sensor element 3 extends from the first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) into the partition wall 11, the elongate sensor element 3 residing substantially in the first volume (wider part of sensor housing 100 at 2 at right in Fig. 21) (see Figs. 15-21 and paragraphs 55, 56, 58, 76, 112, 113, 116, 117; note majority of 3 resides within the wider part of the sensor housing 100 at 2 at the right in Fig. 21), and wherein 
the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) comprises an encapsulant material 12 that has been dispensed into the second volume (narrower part of sensor housing 100 at 2 at left in Fig. 21) (see Figs. 17-21 and paragraphs 70, 112-114, 117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burchard (DE 102014006037 A1) in view of Takebe et al. (US 5,115,292 hereinafter Takebe).

With respect to claim 9, Burchard discloses the method according to Claim 5, wherein the package comprises an internal lead contact terminal (38-41), and the circuit 21 is an integrated circuit; and the method further comprises: wire bonding the integrated circuit 21 to the elongate sensor element 3 and to the internal lead contact terminal (38-41) of the package 100 (see Figs. 1, 15-21 and paragraphs 55, 63, 64, 67, 73, 74, 106, 111, 112).
Burchard does not explicitly disclose wherein the integrated circuit is a driver integrated circuit.
Takebe discloses a method of manufacturing a sensor device in at least Fig. 1(a) wherein a signal processing circuit processes a detected signal and supplies a drive signal to the stress sensing device 4 (see Fig. 1(a) and column 6, line 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated circuit of Burchard would be a driver integrated circuit as taught by Takebe because it is well known in the art that in sensor devices the evaluation circuit processes detected signals and supplies driving signals to the sensing device (see MPEP 2144 I and see Takebe column 6, line 40-44).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burchard (DE 102014006037 A1) in view of Kautz (US 2004/0189292 A1; hereinafter Kautz).

With respect to claim 12, Burchard discloses the method according to Claim 11.
Burchard does not explicitly disclose the method further comprising: forming a glob top with the encapsulant material. 
Kautz disclose a method in Figs. 1-3 further comprising: forming a glob top with the encapsulant material (see paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Burchard would further comprise: forming a glob top with the encapsulant material as taught by Kautz so components are effectively protected against potentially damaging ambient environment or hazards of use (see Kautz: paragraph 33).

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829 

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829